Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen USPAT 10,249,755.

Regarding claim 1, Cheng shows in fig.7B, 10A, a method of forming a field-effect transistor, the method comprising: forming a gate structure (metal gate)(fig.10A) over a channel region in a semiconductor body, wherein the semiconductor body comprised of a single-crystal semiconductor material (mono-crystal)(col.3,line 50-55); epitaxially growing (col.8, line 53-60) a semiconductor layer containing a first concentration of a dopant from a first portion (col.11, line 5-11) of the semiconductor body to form a first source/drain region (50a, 50b); and ion implanting (col.7, line 15-20) a second portion of the semiconductor body to form a second source/drain region(50b) comprised of the single-crystal semiconductor material of the semiconductor body (col.7,line 10-17, discloses that a portion of the  dopant could be formed by ion implantation, meaning that portion will contained the very material of the substrate), and a second concentration of the dopant (col.11, line 5-11) contained in the single-crystal semiconductor material of the semiconductor body, wherein the channel region is positioned in the semiconductor body between the first source/drain region and the second source/drain region (50a, 50b).
Regarding claim 2, Cheng shows in fig.7B, 10A, a method wherein the dopant is a p-type dopant (col.6, line 55-65).
Regarding claim 3, Cheng shows in fig.7B, 10A, a method wherein the semiconductor body is a fin (32) (col.10, line 35-40).



Regarding claim 4, Cheng shows in fig.7B, 10A, a method comprising: etching a cavity (44) in the fin, wherein the first source/drain region (50A, 50B) is formed by an epitaxial growth process (col.8, line 53-60) in the cavity in the fin.
Regarding claim 5, Cheng shows in fig.7B, 10A, a method wherein the fin (32) has a top surface, and the first source/drain region has a top surface that is raised above the top surface of the fin (32).
Regarding claim 6, Cheng shows in fig.10A, a method wherein the fin (32) has a top surface, and the first source/drain region (50A, 50B) has a top surface that is recessed below the top surface of the fin (32).
Regarding claim 7, Cheng shows in fig.7B, 10A, a method wherein the semiconductor body is a bulk semiconductor substrate (32).
Regarding claim 8, Cheng shows in fig.7B, 10A, a method of wherein the first source/drain region (50B) has a top surface that is above a top surface of the bulk semiconductor substrate (32).
Regarding claim 9, Cheng shows in fig.7B, 10A, a method wherein the second source/drain region (50A) has a top surface that coincides with the top surface of the bulk semiconductor substrate (32)
Regarding claim 10, Cheng shows in fig.7B, 10A, a method wherein the first source/drain region (50A) has a top surface that is below a top surface of the bulk semiconductor substrate (32).
Regarding claim 11, Cheng shows in fig.7B, 10A, a method wherein the semiconductor body is a bulk semiconductor substrate (32).

Regarding claim 12, Cheng shows in fig.7B, 10A, a method wherein the first source/drain region (50A) has a top surface that is above a top surface of the device layer of the silicon-on-insulator substrate (32).
Regarding claim 13, Cheng shows in fig.7B, 10A, a method wherein the second source/drain region (50B) has a top surface that coincides with the top surface of the device layer of the silicon-on-insulator substrate (32).
Regarding claim 14, Cheng shows in fig.7B, 10A, a method wherein the first source/drain region (50A) has a top surface that is below a top surface of the device layer of the silicon-on-insulator substrate (32).
Regarding claim 15, Cheng shows in fig.7B, 10A, a method wherein the epitaxial semiconductor layer comprises germanium (col.7, line 1-5).
Regarding claim 16, Cheng shows in fig.7B, 10A, a method wherein the epitaxial semiconductor layer comprises silicon-germanium (col.7, line 1-5), and the dopant is a p-type dopant (col.6, line 55-65).
Regarding claim 17, Cheng shows in fig.7B, 10A, a method wherein the first concentration of the dopant is different from the second concentration of the dopant (col.11, line 5-11).
Regarding claim 18, Cheng shows in fig.7B, 10A, a method wherein the first source/drain region (50A) is formed before the second source/drain region (50B) is formed.
Regarding claim 19, Cheng shows in fig.7B, 10A, a method wherein the first source/drain region (50A) is formed after the second source/drain region (50B) is formed.

Regarding claim 20, Cheng shows in fig.7B, 10A, a method wherein the gate structure (metal gate) includes a first sidewall and a second sidewall opposite from the first sidewall, the first source/drain region (50A) is formed adjacent to the first sidewall, and the second source/drain region (50B) is formed adjacent to the second sidewall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813